


116 HR 198 IH: National Voter Opportunity To Inform Congress Effectively on Term Limits Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 198
IN THE HOUSE OF REPRESENTATIVES

January 3, 2019
Mr. Norman introduced the following bill; which was referred to the Committee on House Administration

A BILL
To require a national nonbinding referendum at the regularly scheduled general election for Federal office in 2020 to advise Congress on term limits for Members of Congress, and for other purposes.
 
 
1.Short titleThis Act may be cited as the National Voter Opportunity To Inform Congress Effectively on Term Limits Act of 2019 or the V.O.I.C.E. on Term Limits Act of 2019.  2.FindingsCongress finds that— 
(1)the right of citizens of the United States to vote is a fundamental right;  (2)the right of citizens of the United States to have an effective voice in the decision-making processes of the Congress is grounded in the right to petition and is a fundamental part of American democracy; 
(3)Congress should provide an opportunity for citizens to express their views on important public issues;  (4)there is an increasing public sentiment and demand for limiting the terms of Members of Congress; and 
(5)voters in 15 States have already voted and approved State laws to limit the terms of their state legislators, and voters in other States have expressed their interest in having term limits for Members of Congress.  3.PurposesThe purposes of this Act are— 
(1)to give the citizens of every State the opportunity to express their opinion on whether or not the terms of Members of Congress should be limited; and  (2)to conduct a national nonbinding referendum on term limits at the 2020 general election, thereby having an opportunity to study the feasibility of conducting national nonbinding referenda on other important issues in the future. 
4.National nonbinding referendum on term limits 
(a)Nonbinding referendum requiredThe chief election official of each State, in the regularly scheduled general election for Federal office in 2020, shall place on the ballot in each congressional district in the State a nonbinding referendum consisting of the following: (1)The title National Advisory Referendum on Term Limits. 
(2)The advisory question Should Congress approve a constitutional amendment to limit the number of terms that a Member of the United States House of Representatives and United States Senator can serve in office?.  (3)The options of answering Yes or No. 
(b)Procedures for nonbinding referendumEach chief election official of a State shall ensure that the nonbinding referendum is conducted in the same manner as an election for Federal office in such State, including with respect to the printing, preparation, tabulation, and certification of ballots.  (c)Results of nonbinding referendumThe chief election official of each State shall— 
(1)tabulate the results of the nonbinding referendum for each congressional district in the State and on a statewide basis; and  (2)certify and transmit such results to Congress in the same manner and at the same time of the certification of election of Members of the House of Representatives and Senate for the regularly scheduled 2020 general election. 
(d)Recommendations 
(1)Chief state election officialsNot later than 90 days after the date of the regularly scheduled general election for Federal office in 2020, the chief election official of each State shall submit to the Committees on the Judiciary of the House of Representatives and the Senate comments with respect to recommended changes or other improvements related to the conduct of the nonbinding referendum, for consideration in conducting national nonbinding referenda on other issues in future general elections for Federal office.  (2)Committees on the Judiciary of the House and SenateNot later than 6 months after the date of the regularly scheduled general election for Federal office in 2020, the Committees on the Judiciary of the House of Representatives and the Senate shall prepare and report to the House and Senate, respectively, recommendations with respect to the response of Congress to the results of the nonbinding referendum. 
(e)Reimbursement 
(1)In generalThe Election Assistance Commission shall reimburse an eligible State for the reasonable costs incurred by the State to conduct the nonbinding referendum.  (2)EligibilityTo be eligible for reimbursement under paragraph (1), a State shall submit to the Election Assistance Commission an application at such time, in such form, and containing such information as the Commission may require. 
(f)Applicability of related Federal laws to nonbinding referendumAll Federal laws which apply to an election for Federal office shall apply to the nonbinding referendum.  5.DefinitionsIn this Act: 
(1)Congressional districtThe term congressional district includes the district of a Delegate or Resident Commissioner to the Congress.  (2)Nonbinding referendumThe term nonbinding referendum means the referendum required by section 4(a) of this Act. 
(3)StateThe term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, American Samoa, and the Virgin Islands of the United States.   